Case 4:21-cv-00279 Document 1-3 Filed on 01/28/21 in TXSD Page 1 of 7




                  EXHIBIT C
Captured at: 2021/01/11 01:33 PM                    URL: https://www.unocalglobal.com/
                                                                               Case 4:21-cv-00279                                              Document 1-3 Filed on 01/28/21 in TXSD Page 2 of 7

                                                                                               A LUBE

                                               UNOCAL0             PROGRESS. NON-STOP...
                                                                                               BRAND
                                                                                               OF USA                                   COMPANY            PRODUCTS                   INDUSTRIES       CREATE YOUR OWN FORMULA                                CONTACT US




                                                                                                                                                                                  i*                                             UNOCAL 76
                                                                                                                                                                                  I
                                                                                                                                                                                                                                 LUBRICANTS,


                                                                                                          m
                                                                                                                                                                                            ■
                                                                                                                                                                                  ■

                                                                                                                                                                                                                                 AMERICAN ENERGY.                                                                                                        >
         <


                            QUAd^S                     !N



                     8>C
                            UIM6SW40AAM/O

                                ««   mmm   D                                                                                                                                                                                     DELIVERED
                                                              \
                      * k
                                            *

                                                                                                                                                                                                                                     KNOW MORE
                                                                                                                                                                                                   *




                                                                                                         0=0                                     III
                                                                                                                                                                                                                   0=0



                                                    SMALL ENGINE                           PASSENGER CAR                                AGRICULTURE                                      HEAVY COMMERCIAL VEHICLE                                              INDUSTRIAL




                                                                                                         HIGHLIGHTED PRODUCTS


                                                                            -                                                                                                                                                    "




                                                                                      k                                                              76                                                                                     7TS
                                                                                                                                                                                                                                         PUTIMVN.

                                                                                                                                                                                                                                      LTL-IJ
                                                                                                                                                                                                                                      ■'



                                                                                                    ■\



                                                                                                                                                       PRO-
                                                                                                                                                       PREMIUM
                                                                                                                                                                  r«n«T*r
                                                                                                                                                                       ntKi
                                                                                                                                                                              mmtcm
                                                                                                                                                                                                                                     M
                                                                               mmsim                                                                       MiSn AMIM

                                                                                                                                                             UMOCAi*




                                                                          ENGINE CLEANER                                                                                                                                             CAR OIL

                                                                                                                                                           BIKE OIL




                                                                                                                                                                                                                                                                                                                                                              :r?H1
                                                                                                                                                                                                                                                        & ^

                                                                                                                                                                                                                                                                                                   >         ~

                                                                                                                                                                                                                                                                                                                                                         \T T

                                                                                                                                                                                                                    •



                                                                                                                                                                                                                                                                                      /




                                           UNOCAL A BRAND
                                           OF USA SINCE 1890
                                                                                                                                                                                                                                                                           T-


                                                                                                                                                                                                                                                                                                                                                   »Ti«iT
                                           20 years before the first automobile rolled out, The Union
                                           Oil Company of California or UNOCAL 76 was founded, in
                                                                                                                                                                                                                    V        I'*                                                              t                                                    I1
                                                                                                                                                                                                                               V1
                                           Santa Paula, California, by Lyman Stewart, Thomas Bard,
                                           and Wallace Hardison.                                                                                                                                                                                                                       i           &
                                                                                                                                                                                                                                                                                                  v

                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                    t




                                                    KNOW MORE
                                                                                                                                                                                                                                                                                                                              Tf* I
                                                                                                                                                                                                                                                                                                                                                   Am!
                                                                                                                                                                                                                                                                                                                                                          Hf
                                                                                                                                                                                                   ')/,
                                                                                                                                                                                                                                                                                                      Wh



                                                                                                                                                                                                                                                                                                                                                                        7
                                                                                                                                                                                                                   \     *




                                                                                                                                                                                        /       A&                                                                                                ►                                                       ■     /




                                                                                                         FIND THE RIGHT PRODUCTS


                                                                                                                                                                                                   I
                                                                                                                                                                                                        V T-£
                                                                                                                                                                                                                        T’i
                                                                                                                                                                                                         \

                                                                                                             r,

                                                                                                         R                                                          'i
                                                       BY PRODUCTS >                                                                                                                   BY INDUSTRY >
                                                                                                                                                                                        *




                                                                                                         BUSINESS OPPORTUNITIES

                                                                                                                  «
                                                      BECOME A                                                                                         l   5/                         PRIVATE LABEL
                                                      DISTRIBUTOR                                                                                                                     MANUFACTURING
                                                                                                              asr
                                                                                                                              t

                                                      Unocal owes much of                                                                                                             We offer private label
                                                                                                                                                                                                                                                    YOUR BRAND            YOUR
                                                      its growth to                                                                                                                   manufacturing services. We                                                          BRAND
                                                      developing long term,                                                                                                           can customize the packaging                                                                               lOUi BtANO




                                                                                                                                                                                                                                                         •aqg
                                                      mutually profitable                                                                                                             of products according to your
                                                      business relationships                                                                                                          requirement.
                                                      with distributors.
                                                                                                                  i
                                                                                                                                                                                           KNOW MORE
                                                            KNOW MORE
                                                                                                                      \




                                               NEWS & UPDATES                                                                                                                                                                                                              VIEW ALL




                                                                                               r'




                                                                        yys.               wm                                                   --
                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                     AXIS BANK

                                                                                                                                                 m
                                                                                                                                                                                                                         m* j
                                                                                                                          *
                                                                                                                      r-H
                                                                                                                                        *#:


                                                                                                                                              i-T-                     H                                      4
                                                                                                                                                                       J


                                                                                                                                                           j
                                                      -



                                                                                                                                                                                                              SM
                                                                                   :il __                                                                                      India SME 100 is India’s most prestigious annual


                                               TT
                                               m-                      w.      )"
                                                                                                          energy

                                                                                                                          LICENSE NO - 3470
                                                                                                                                                                               awards




                                                                                                                                                                                                             IM*4 WWIm

                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                                      %




                                                                                                                                                                               Our Pride Customer                                        Proud to announce:
                                                                                                                                                                               Ministry of Railways,                                     We’ve signed a
                                                    Raaj Unocal lubricants, among the top 10 Indian                                                                            covering all of the 16                                    contract valuing USD
                                                    companies to have a license from API (American                                                                             zones. An aggregate                                       $3 million to supply
                                                    Petroleum Institute) - license No: 3470.                                                                                          mi                                                 4,000 Metric...




                                                       SUBSCRIBE TO RECEIVE                                                                                                 Your email address"
                                                       THE LATEST NEWS AND CONTENT




                                                                                                                                                                                                                                                                                          >




                                           CHOOSE UNOCAL                                                                                                                                                                                                                       /
                                                                                                                                                                                                                                                                                                    V\
                                           SECURE PROGRESS
                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 *

                                                                                                                                                                                                                                                                                                      :      i
                                           It takes the best to produce the best. And we know that’s
                                           what it takes to help realize your inimitable aspirations.
                                           That’s why we source our additive packages for our entire
                                           product range strictly from the world’s Top 4 additive
                                           manufacturing companies.

                                                                                                                                                                                                                                                        76
                                                                                                                                                                                                                                                                                                                                  O

                                                    KNOW MORE                                                                                                                                                                                           A             i-
                                                                                                                                                                                                                                                                                      ITT a*)                             *




                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                                                                       w
                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                  p

                                                                                                                                                                                                               4il f*1’                                                                                                           0



                                                                                                                                                                                                                                                                                                                                  V9'
                                                                                                                                                                                                                                 i'mmW                                          '



                                                                                                                                                                                                                                                                      T
                                                                                                                                                                                                                                                                                                                              r


                                                                                                                                                                                      •A4 ^
                                                                                                                                                                                                                                                                                                                     «:


                                                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                              IIIIn
                                                                                                                                                                                                                                                                      :    1                                     i    ■
                                                                                                                                                                                                                                                                                                                                          I'm.
                                                                                                                                                                                                                                                                                                                                                       o^.V
                                                                                                                                                                                                                                                                                    n — T                        W '                  j
                                                                                                                                                                                                                                                                                                                                            -□i>
                                                                                                                                                                                                                                                                                                                                             ICO


                                                                                                                                                                                                                                                             UNOCAL*                                                                  UNOCAL i
                                                                                                                                                                                                              ''             &   ■   ¥       ■      W
                                                                                           -




                                                                                      1
                                                                         .r           ^9                 &
                                                                                                                                  !.!




                                                                                                         WHr
                                            i\ %
                            V
                                                          N

                                                                         rm
                                                                                                                                                                                                  STATE-OF-THE-ART
                                                \

                                                                                                         ii • >
                                                                                                                                                                                                  PRODUCTION
                                                                                                                                                                                                  and cutting-edge quality control systems ensure that each UNOCAL 76 product
                                                                                                                                                                                                  is an epitome of the same uncompromised quality.




                                                                                                                                                                                                        KNOW MORE
                                                                                  r
                                                                                                          /




                                                                  =•

                                                                                                          -




                A




                                               UNOCAL0             PROGRESS. NON-STOP...
                                                                                                                              PRODUCTS
                                                                                                                              INDUSTRIES
                                                                                                                                                                                                CAREERS
                                                                                                                                                                                                BECOME A DISTRIBUTOR
                                                                                                                                                                                                                                                              f            in


                                                                                                                              WHY UNOCAL                                                        PRIVATE LABEL MANUFACTURING
                                                                                                                              NEWS & UPDATES
                                                                                                                              CONTACT US



                                               Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                                                                                                Developed by Abacus Desk
1/3/2021                              Case 4:21-cv-00279Automotive Lubricants,
                                                            Document       1-3 Engine & Industrial
                                                                                   Filed           Oil | Raaj Unocal
                                                                                           on 01/28/21               LubricantsPage
                                                                                                                in TXSD        India 3 of 7




                                                COMPANY         PRODUCTS         INDUSTRIES         CREATE YOUR OWN FORMULA                     CONTACT US




                                                                                                           COMMITTED TO
                                                                                                           EXCELLENCE
                                                                                                                 KNOW MORE




                       SMALL ENGINE     PASSENGER CAR                AGRICULTURE               HEAVY COMMERCIAL VEHICLE                       INDUSTRIAL




                                      HIGHLIGHTED PRODUCTS




                               ENGINE CLEANER                                                                                                          CAR OIL
                                                                                                BIKE OIL




https://www.unocalglobal.com                                                                                                                                     1/5
1/3/2021                               Case 4:21-cv-00279Automotive Lubricants,
                                                             Document       1-3 Engine & Industrial
                                                                                    Filed           Oil | Raaj Unocal
                                                                                            on 01/28/21               LubricantsPage
                                                                                                                 in TXSD        India 4 of 7




           UNOCAL A BRAND
           OF USA SINCE 1890
           20 years before the ﬁrst automobile rolled out, The Union
           Oil Company of California or UNOCAL 76 was founded, in
           Santa Paula, California, by Lyman Stewart, Thomas Bard,
           and Wallace Hardison.




               KNOW MORE




                                      FIND THE RIGHT PRODUCTS




                BY PRODUCTS                                                                      BY INDUSTRY 




                                       BUSINESS OPPORTUNITIES




https://www.unocalglobal.com                                                                                                                   2/5
1/3/2021                               Case 4:21-cv-00279Automotive Lubricants,
                                                             Document       1-3 Engine & Industrial
                                                                                    Filed           Oil | Raaj Unocal
                                                                                            on 01/28/21               LubricantsPage
                                                                                                                 in TXSD        India 5 of 7


             BECOME A DISTRIBUTOR                                                               PRIVATE LABEL MANUFACTURING
             Unocal owes much of its growth to developing long term,                            We offer private label manufacturing services. We can
             mutually proﬁtable business relationships with distributors.                       customize the packaging of products according to your
                                                                                                requirement.


                   KNOW MORE
                                                                                                     KNOW MORE




           NEWS & UPDATES                                                                                                                      VIEW ALL




             Raaj Unocal lubricants, among the top 10 Indian companies to have a license from API
             (American Petroleum Institute) – license No: 3470.


https://www.unocalglobal.com                                                                                                                              3/5
1/3/2021                                     Case 4:21-cv-00279Automotive Lubricants,
                                                                   Document       1-3 Engine & Industrial
                                                                                          Filed           Oil | Raaj Unocal
                                                                                                  on 01/28/21               LubricantsPage
                                                                                                                       in TXSD        India 6 of 7




             India SME 100 is India’s most prestigious annual awards




             Our Pride Customer: Ministry of Railways,                                                Proud to announce: We’ve signed a
             covering all of the 16 zones. An aggregate                                               contract valuing USD $3 million to supply
             5000…                                                                                    4,000 Metric…




                   THE LATEST NEWS AND CONTENTSUBSCRIBE TO RECEIVE
                       Your email address*                                                SUBMIT




https://www.unocalglobal.com                                                                                                                         4/5
1/3/2021                                Case 4:21-cv-00279Automotive Lubricants,
                                                              Document       1-3 Engine & Industrial
                                                                                     Filed           Oil | Raaj Unocal
                                                                                             on 01/28/21               LubricantsPage
                                                                                                                  in TXSD        India 7 of 7




           CHOOSE UNOCAL
           SECURE PROGRESS
           It takes the best to produce the best. And we know that’s
           what it takes to help realize your inimitable aspirations.
           That’s why we source our additive packages for our entire
           product range strictly from the world’s Top 4 additive
           manufacturing companies.




               KNOW MORE




                                                                                                          STATE-OF-
                                                                                                          THE-ART
                                                                                                          PRODUCTION
                                                                                                          and cutting-edge quality control systems
                                                                                                          ensure that each UNOCAL 76 product is an
                                                                                                          epitome of the same uncompromised
                                                                                                          quality.




                                                                                                               KNOW MORE




                                                               PRODUCTS                                     CAREERS                                           
                                                               INDUSTRIES                                   BECOME A DISTRIBUTOR
                                                               WHY UNOCAL                                   PRIVATE LABEL
                                                               NEWS & UPDATES                               MANUFACTURING
                                                               CONTACT US



           Copyright © 2021 Raaj Unocal Lubricants Limited. All Rights Reserved.                                                                Developed by Abacus Desk




https://www.unocalglobal.com                                                                                                                                               5/5
